                        UNITED STATES DISTRICT COURT

                                  FOR THE

                      EASTERN DISTRICT OF CALIFORNIA



Jelly Belly Candy Company ,           Case No. 2:21-cv-00676-MCE-KJN

               Plaintiff,

      v.                              DEFAULT JUDGMENT

Windward Brands,

               Defendant.




           IT IS ORDERED AND ADJUDGED default judgment is hereby
           ENTERED against defendant:




           Windward Brands




                                             KEITH HOLLAND, CLERK

                                             By: /s/ A. Coll, Deputy Clerk
